          Case 1:20-cr-00171-RA Document 17
                                         16 Filed 05/18/20 Page 1 of 1
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007

                                                       May 18, 2020
                                                                    Application granted. The conference is
By ECF
                                                                    adjourned to June 1, 2020 at 12:00 p.m. The
The Honorable Ronnie Abrams                                         parties shall use the following dial-in
United States District Judge                                        information: Call-in number: (888) 363-4749.
Southern District of New York                                       Access code: 1015508. Time is excluded until
Thurgood Marshall United States Courthouse                          June 1, 2020, under the Speedy Trial Act,
40 Foley Square                                                     pursuant to 18 U.S.C. Section 3161(h)(7)(a).
New York, NY 10007
                                                                    SO ORDERED.
   Re:     United States v. Lequan Eley, 20 CR 171 (RA)
                                                                __________________________
Dear Judge Abrams,                                              Ronnie Abrams, U.S.D.J.
                                                                May 18, 2020
         The Government writes on behalf of the parties to request respectfully an adjournment of
the conference set for May 22, 2020 to June 1, 2020 at 12:00 PM, a date and time that the parties
understand from chambers is convenient for the Court and at which the defendant is able to
participate via teleconference from the Metropolitan Correctional Center (“MCC”). The
Government understands from counsel to the defendant that the defendant wishes to have
additional time in which to review certain discovery to which the Government has no objection.
With the consent of the defendant, the Government requests respectfully that the Court exclude
time under the Speedy Trial Act from May 22, 2020 through the date of any adjournment pursuant
to 18 U.S.C. § 3161(h)(7) on the basis that the interest of the public and the defendant in a speedy
trial are outweighed here by the interest of the defendant in having a further opportunity to review
discovery provided to date and consider any possible pre-trial motions or pre-trial dispositions, an
exclusion that the Government further submits is appropriate at this time in light of the national
emergency declared over the coronavirus pandemic.

                                                Respectfully,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                          By:
                                                Thomas John Wright
                                                Assistant United States Attorney
                                                (212) 637-2295

cc: Matthew Galluzzo (Counsel to Lequan Eley) (By ECF)
